Citation Nr: 1601823	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to lumbar spine degenerative joint disease.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to lumbar spine degenerative joint disease.

3.  Entitlement to service connection for hemorrhoids, to include as secondary to post-operative gastroesophageal reflux disease and hiatal hernia.

4.  Entitlement to service connection for a dental disability for purposes of obtaining VA outpatient treatment and/or for compensation purposes.

5.  Entitlement to a rating in excess of 10 percent for residuals of a closed head injury.

6.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1995 to March 2003.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Except for the issue of entitlement to service connection for hemorrhoids, the issues on appeal are addressed in the Remand portion of this decision.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's hemorrhoids cannot be reasonably disassociated from his active duty.



CONCLUSION OF LAW

The criteria for service connection have been met for hemorrhoids.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current hemorrhoids were incurred during his active duty.  Indeed, the Veteran's service treatment records demonstrate complaints of and treatment for hemorrhoids.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show a history of external hemorrhoids.  Pursuant to the Veteran's claim, he was provided a VA examination in June 2010.  During the examination, the Veteran reported a history of hemorrhoids.  When prompted to determine the type of hemorrhoids present, the examiner indicated that they were "external."  A rectal examination was "deferred."

In denying the Veteran's claim in the September 2010 rating decision, the RO found that the June 2010 VA examiner did not render a diagnosis of hemorrhoids and that the evidence of record did not otherwise establish a current diagnosis.  However, subsequent to the above-captioned claims being certified for appellate review, VA treatment records were associated with the Veteran's electronic claims file.  Among these records is one dated in August 2015, wherein a diagnosis of internal and external hemorrhoids was provided.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hemorrhoids.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hemorrhoids is granted.


REMAND

Lumber Spine Degenerative Joint Disease, Right
and Left Lower Extremity Radiculopathy, and Closed Head Injury

Pursuant to the Veteran's claim of entitlement to a rating excess of 20 percent for his service-connected lumbar spine degenerative joint disease, as well as his claim of entitlement to a rating in excess of 10 percent for residuals of a closed head injury, he was provided VA examinations in June 2010.  In a May 2014 statement, the Veteran's representative asserted that both of these disabilities had worsened.  The Board finds that the June 2010 VA examinations are too remote to adequately assess the current severity of the Veteran's lumbar spine degenerative joint disease or his residuals of a closed head injury, especially in light of the assertions of worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of these disabilities.  Consequently, in order to comply with VA's duty to assist, the Board finds that remanding these increased rating claims is required to provide the Veteran with thorough and contemporaneous examinations.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the Veteran's claims of entitlement to service connection for right and left lower extremity radiculopathy are inextricable intertwined with his increased rating claim for lumbar spine degenerative joint disease.  As such, these service connection claims must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

Additionally, since the Veteran's above-captioned claims were certified for appellate review, the RO developed and adjudicated claims of entitlement to service connection for sleep apnea, migraine headaches, and depressive disorder, each to include as secondary to the Veteran's service-connected residuals of a closed head injury.  In an October 2015 rating decision, the RO granted a separate 50 percent rating for sleep apnea and a separate 30 percent rating for migraine headaches, finding that both disabilities are etiologically related to his residuals of a closed head injury.  With respect to the depressive disorder, the RO determined that it is etiologically related to the Veteran's residuals of a closed head injury and, thus, granted service connection.  The RO then assigned a separate noncompensable rating, effective June 22, 2015.  The RO determined that a noncompensable rating was warranted because the symptoms could not be separated between the depressive disorder and the Veteran's residuals of a closed head injury.  However, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015), which concerns residuals of traumatic brain injury (TBI), VA is directed to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130, the schedule for rating mental disorders, when there is a psychiatric diagnosis of record.  Only when there is no diagnosis is VA to evaluate the emotional/behavioral symptoms under the rating table titled, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Thus, in the present case, in order to properly rate the Veteran's disabilities, the symptoms associated with the depressive disorder must be separated out and two separate ratings must be assigned (one for residuals of a closed head injury and the other for depressive disorder).  

Dental Disability

In December 2009, the Veteran submitted a claim of entitlement to service connection for a "dental condition," to include as secondary to his service-connected gastroesophageal reflux disease and hiatal hernia.  The Veteran did not provide any elaboration as whether he was seeking service connection for compensation purposes and/or for purposes of outpatient dental treatment.

VA is required to consider claims under all applicable provisions of law and regulation whether or not the applicable provision is specifically raised.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, liberally construing the Veteran's statements, as required by 38 C.F.R. § 20.202 (2015), the Board finds that his December 2009 submission was a claim of entitlement to service connection for a dental condition, both for purposes of compensation and for purposes of VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Throughout the pendency of this appeal, the RO's adjudication of the Veteran's claim has been limited to his entitlement to service connection for a dental disability for purposes of disability compensation.  The RO has yet to adjudicate the issue of whether the Veteran is entitled to service connection for a dental disability for purposes of outpatient dental treatment.  As such, in the interest of fairness and due process, the Board finds that this claim must be remanded in order for the RO to consider it in the first instance.

TDIU

The Board finds that the Veteran's claim of entitlement to TDIU is inextricable intertwined with the claims being remanded herein.  As such, the TDIU claim must be remanded for contemporaneous consideration.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then provide the Veteran with a VA examination to evaluate the severity of his residuals of a closed head injury.  The electronic claims file must be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA electronic claims file, to include a copy of this remand, were reviewed in connection with this examination. 

To ensure that all medical findings are expressed in terms conforming to the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, the examination must be completed in accordance with the post-October 23, 2008 Compensation and Pension worksheet for evaluating traumatic brain injuries.

Accordingly, the examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner must provide an assessment of the current nature and severity of the Veteran's residuals of a closed head injury.  The examiner must provide an assessment consistent with the schedular criteria for evaluating the residuals of traumatic brain injuries under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner must specifically address the degree to which the service-connected residuals of a closed head injury is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Also, in making this assessment, the examiner must specifically identify and evaluate any residual with a distinct diagnosis which may be evaluated under a separate diagnostic code, focusing on, but not limited to, the Veteran's psychiatric symptoms.  All necessary indicated questionnaires must also be completed.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must provide the Veteran a VA examination to determine the current severity of his service-connected lumbar spine degenerative joint disease.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.

The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, and must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  The examiner must also determine whether there is additional function loss, expressed in terms of the degree of additional range of motion loss, due to any pain, weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner cannot determine the additional limitation of function during a flare up, in terms of degrees, the examiner must opine as to whether the Veteran's forward flexion would be limited to 30 degrees or fewer during a flare up.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine degenerative joint disease.  In so doing, the examiner must consider and discuss the Veteran's assertions, as well as the Veteran's use of a cane to assist in ambulation. 

The examiner must note whether the Veteran has any associated intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above, including whether the Veteran is entitled to service connection for a dental disability for the purpose of outpatient dental treatment.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


